Citation Nr: 1129063	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left hand disability.

2.  Entitlement to service connection for calluses.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for pseudofolliculitis barbae.

5.  Entitlement to service connection for a rash of the scalp and neck.

6.  Entitlement to service connection for tinea pedis of the feet.

7.  Entitlement to service connection for tinea pedis of the groin.

8.  Entitlement to service connection for tonsillitis.

9.  Entitlement to service connection for typhoid fever.

10.  Entitlement to service connection for a left elbow disability.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for bilateral pes planus.

13.  Entitlement to service connection for an Achilles tendon disability.

14.  Entitlement to service connection for headaches.

15.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

16.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted service connection and a 30 percent disability rating for PTSD, and a 10 percent rating for early degenerative joint disease of the left shoulder, effective November 5, 2007; and denied service connection for the Veteran's remaining claims.

In November 2007, the Veteran appears to have raised a claim of entitlement to service connection for bunions of the feet.  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The issues of entitlement to service connection for calluses, a low back disability, pseudofolliculitis barbae, a rash of the scalp and neck, tinea pedis of the feet and groin, and typhoid fever are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the Veteran currently has a left hand disability. 

2.  The medical evidence does not demonstrate that the Veteran currently has a left elbow disability.

3.  The medical evidence does not demonstrate that the Veteran currently has tonsillitis.

4.  The evidence shows that it is at least as likely as not that the Veteran's tinnitus is related to his period of active service.  

5.  The medical evidence does not demonstrate that the Veteran currently has bilateral pes planus.  

6.  The medical evidence does not demonstrate that the Veteran currently has an Achilles tendon disability.  

7.  The evidence shows that it is at least as likely as not that the Veteran's headaches are related to his period of active service.  

8.  The Veteran's PTSD has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks with depression, anxiety, and chronic sleep impairment, but with otherwise satisfactory routine behavior, self-care, and normal conversation.

9.  The Veteran's left shoulder disability (early degenerative joint disease) has been manifested by subjective complaints of constant pain and objective evidence of arthritis and some pain with repetitive use.  Range of motion testing has not been limited to shoulder level.


CONCLUSIONS OF LAW

1.  Service connection for a left hand disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Service connection for a left elbow disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Service connection for tonsillitis is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

5.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

6.  Service connection for an Achilles tendon disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

7.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

8.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

9.  The criteria for a rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5010, 5201 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (2007).

In January 2008, prior to the initial adjudication of the claims, and in August 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claims.  He was informed that VA would review his claims and determine what additional information was needed to process his claims, schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.

Therefore, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of the Veteran's case to the Board and complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).

Next, the statutes and regulations require that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  38 C.F.R. § 3.159(c) (2010).

VA has a duty to obtain a medical examination if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, (3) current disability may be associated with the in-service event, and (4) there is insufficient evidence to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service medical records and all identified and authorized post-service medical records relevant to the issues on appeal have been requested or obtained.  VA medical examinations pertinent to the claims were obtained in June 2008 and July 2010, and a review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA has not obtained medical examinations in relation to the claims for service connection for tonsillitis, bilateral pes planus, and an Achilles tendon disability because there is no competent evidence that the Veteran has current tonsillitis, pes planus, or Achilles tendon disabilities that are the result of any event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4) (2010).  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify provisions have been fulfilled, and no further action is necessary under those provisions.

Service Connection

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service incurrence will be presumed for arthritis if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).



Left Hand Disability, Left Elbow Disability, Tonsillitis, Bilateral Pes Planus, and Achilles Tendon Disability

Regarding the Veteran's claimed left hand and left elbow disabilities, service medical records dated in July 1971 indicate an injury to the middle and index fingers of the left hand from playing ball.  A June 1972 report of medical history reflects complaints of a painful or trick elbow.  It was noted that the Veteran fractured his left elbow one year ago, but there was no loss of function.  In October 1975, the Veteran injured his left hand playing football.  He fractured the base of the second metacarpal.  In July 1974, he injured his left fifth finger playing ball.  With respect to the Veteran's claimed tonsillitis, a March 1972 medical report revealed that the Veteran was treated for a sore throat.  In February 1973, the Veteran was diagnosed with tonsillitis, and in April 1974, the Veteran was treated for a sore throat.  In regards to the Veteran's claimed bilateral pes planus and Achilles tendon disability, service medical records include reports of medical history dated in June 1972, May 1975, and December 1975 that reflect complaints of foot trouble.  A May 1975 report indicates a soft injury to the right foot and ankle diagnosed as a sprain.  The Veteran received treatment for a tender heel and his Achilles tendon.  

On VA joints examination in June 2008, the Veteran presented with a reported fractured left hand and injured elbow while playing football in service.  An October 1971 service medical record indicated a non-displaced fracture at the base of the second metacarpal of the left hand and a left elbow injury from football that was diagnosed as medial epicondylitis.  The examiner noted that the service medical records also revealed a left elbow injury in December 1972.  The Veteran denied any subsequent treatment for the left hand and complained of no more than occasional soreness over the area of the old left hand fracture.  Examination of the left hand indicated an old fracture of the left hand without objective evidence of impairment.  An X-ray examination revealed a few subchondral cysts of the first metacarpal.  The Veteran was diagnosed with old fracture of the left hand without objective evidence of an impairment of the left hand.  An examination of the left elbow was negative for any objective evidence of impairment.  An X-ray examination of the left elbow indicated enthesophyte along the triceps, but the examination was otherwise unremarkable.

Post-service VA and private medical records are negative for any complaints or treatment for tonsillitis, bilateral pes planus, or an Achilles tendon disability.  

The Veteran contends that he has a left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability that are attributed to his service.  As a layperson, however, the Veteran is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the natures of the Veteran's left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and Achilles tendon disability are not subject to lay diagnosis.  The Veteran can report that he has pain in the left hand, left elbow, bilateral feet, and Achilles tendons, and he can also report that he has a sore throat.  Those are subjective symptoms and not readily identifiable or apparent as a clinical disorder in the way that varicose veins may be observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does not have the medical expertise to discern the nature of any current left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and Achilles tendon disability, nor does he have the medical expertise to provide opinions regarding the etiologies.  In sum, the issues do not involve simple diagnoses.  The Veteran is not competent to diagnose a left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability, or provide medical opinions regarding their etiologies.  While the Veteran purports that he has a left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability that are related to his service, his statements alone are not competent to provide the medical nexus opinions.  Thus, the Veteran's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that there are no post-service medical records that demonstrate that the Veteran currently has a diagnosed left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of a present disability, there can be no valid claim.  The Board's perusal of the record in this case shows no competent proof of present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the absence of evidence showing current diagnoses of a left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability, service connection cannot be granted.  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, here, the overall evidence of record fails to support a diagnosis of the claimed conditions at any time during the pendency of the claims.  While the Veteran was treated for a fractured left hand, left elbow injury, tonsillitis, and foot and ankle problems in service, the post-service evidence does not demonstrate any current diagnoses or finding of any left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability.  Therefore, the Board finds that the preponderance of the evidence is in favor of a finding that the Veteran does not have a current left hand disability, left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability.

To the extent that the Veteran complains of pain in the left hand, left elbow, throat, bilateral feet, and Achilles tendons, pain itself is not a disability for VA purposes.  A symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of pain in the left hand, left elbow, throat, bilateral feet, and Achilles tendons can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Here, the competent medical evidence shows that the Veteran complained of left hand, left elbow, throat, bilateral feet, and Achilles tendons pain, but there is no competent medical evidence of record that demonstrates the presence of a current left hand disability, left elbow disability, tonsillitis, bilateral pes planus, or Achilles tendon disability.  Because no left hand disability, left elbow disability, tonsillitis, bilateral pes planus, or Achilles tendon disability have been currently diagnosed in this case, the Board finds that service connection for a left hand disability, left elbow disability, tonsillitis, bilateral pes planus, or Achilles tendon disability is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims, and service connection for a left hand disability, a left elbow disability, tonsillitis, bilateral pes planus, and an Achilles tendon disability is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus and Headaches 

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996). 

The Veteran alleges that he incurred a head injury and tinnitus during his period of service as the result of direct combat with the enemy or participation in combat.  Specifically, he asserts that he sustained acoustic trauma and a head injury during combat.  Service personnel records show that the Veteran's military occupational specialty was rifleman.  He was also awarded the Combat Action Ribbon.  Therefore, because the evidence shows that the Veteran participated in combat operations during service, the Board concedes that he had incurred acoustic trauma and injured his head during service. 

In support of his claims, in his statements, the Veteran reports that his tinnitus and headaches have been chronic since service.

On VA audiology examination in June 2008, the Veteran presented with a history of acoustic trauma from explosions, guns, gunfire, grenades, and rocket launchers during his service.  He reportedly noticed tinnitus around 1975 or 1976 following a hunting trip with his father.  The examiner opined that an attempt to determine the etiology of the tinnitus would require resort to speculation.  The examiner did not provide an opinion as to whether the Veteran's tinnitus was related to his active service.  

The Board recognizes the Veteran's contentions that he has had continuous tinnitus and headaches since his discharge from service in December 1975.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board assigns low probative weight to the June 2008 VA examiner's opinion that an attempt to determine the etiology of the tinnitus would require resort to speculation.  That examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Furthermore, the Board finds the Veteran to be both competent and credible to testify as to having continuous tinnitus and headaches since his discharge from service in December 1975.  

Resolving all doubt in the Veteran's favor, the Board finds that service connection for tinnitus and headaches is warranted, and the claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2010).

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating for posttraumatic stress disorder is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The regulations require that when examiners are not able to distinguish the symptoms and degree of impairment due to PTSD versus any other diagnosed psychiatric disorder, VA must consider all psychiatric symptoms in the adjudication of the claim.  Thus, unless a VA examiner, based on a review of the record concludes that some of the Veteran's psychiatric symptoms are unrelated to the Veteran's PTSD, those symptoms that cannot be distinguished from his service-connected PTSD must be considered in rating his disability.  Mittleider v. West, 11 Vet. App. 181 (1998); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD.

On VA PTSD examination in June 2008, the Veteran presented with complaints of nightmares about Vietnam that occurred more frequently when he watched movies about murder or news about Iraq and Afghanistan.  On average, he had one nightmare per month.  He also reported frequent memories of Vietnam, especially at work, because he had to ride a helicopter and the rotors sounded like those on the helicopters in Vietnam.  The Veteran was anxious and nervous, but denied any flashbacks.  He tried to block out thoughts about Vietnam by finding something else to do.  The Veteran stopped hunting because it reminded him of Vietnam.  He also had problems getting along with people.  He was divorced, but looked forward to enjoying his life with his grandchildren.  He had some anger management issues and was hypervigilant at times, but denied any problems concentrating.  The Veteran reported an exaggerated startle response with more frequently intrusive thoughts.  However, he had only mild to moderate PTSD symptoms.  At work, he rode a helicopter which caused anxiety and had problems getting along with others for which he was disciplined.  Socially, he self-isolated because he did not feel comfortable around people.  However, he had never been hospitalized, prescribed medications, or undergone psychotherapy or counseling.  While he consumed alcohol, he denied any history of drug use.  The Veteran lived with his sister with whom he had a good relationship.  He attended church twice a month and enjoyed playing pool and softball.  However, he denied any hunting or fishing.  The Veteran also denied losing any time from work due to his mental condition.  The examiner opined that there was no impairment of thought processes or communication or any inappropriate behaviors.

On mental status examination, the Veteran was alert and fully oriented to time, place, and person.  Mood was neutral with a congruent affect.  Speech was normal in rate, volume, and tone.  Thought processes were goal-directed without any flight of ideas or looseness of association.  There were no auditory or visual hallucinations or delusions.  Memory was intact without suicidal or homicidal thoughts.  Concentration and attention were intact, and insight and judgment were good.  The Veteran was diagnosed with PTSD and assigned a Global Assessment of Functioning (GAF) score of 75.  It was noted that there was no time lost from work or impairment of thought processes or communication due to PTSD that the examiner opined caused a mild impairment in both social and occupational functioning.

On VA PTSD examination in July 2010, the Veteran indicated that he became agitated at times, was impatient, and had a short fuse.  He thought he got along well with others, but occasionally got into trouble for being overly frank.  He had recurrent nightmares of combat.  However, he had a good capacity for adjustment and normal behavior.  The Veteran was employed full-time off shore and denied any unemployment or time lost from work due to his mental health.  He tended to be outspoken and inpatient.  While he saw a counselor for anger management in 2007, he was not undergoing any current mental health treatment or taking any medications.  He lived alone and his daily activities included working, yard work, and socializing with family and friends.  He played pool, listened to the radio, and occasionally played softball.

On mental status examination, the Veteran's general appearance was normal, and he was well-dressed and groomed.  Sensorium was clear, and behavior was within normal limits.  Communication was intact, and speech was normal in speed and amount.  Eye contact was well-maintained.  Mood and affect were entirely normal, and affect did not vary with content.  Thought processes were linear, and thought content was unremarkable.  There was no suicidal ideation or evidence of psychosis.  Memory, insight, and judgment were adequate.  Cognitive function was within normal limits.  The Veteran was diagnosed with PTSD and assigned a GAF score of 77.  The examiner opined that the Veteran's PTSD had a mild effect on social and occupational functioning and that a GAF score of 77 reflected a mild impairment in employment and social functioning due to PTSD.  The Veteran's prognosis was good, and there was no indication for further testing.

According to the American Psychiatric Association's Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV), a Global Assessment of Functioning (GAF) score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing in school).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co- workers).  A GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and having some meaningful interpersonal relationships.  A GAF score of 71-80 is reflective of transient symptoms if present at all, and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning.  A GAF score of 81-90 reflects absent or minimal symptoms.

The Board finds that a rating in excess of 30 percent for the Veteran's service-connected PTSD is not warranted at any time during the pendency of the appeal.  The medical evidence shows that the Veteran's PTSD ranged from GAF scores of 75 to 77, which was indicative of transient symptoms.  On VA examination in June 2008, the examiner opined that the Veteran's PTSD appeared to cause no more than a mild impairment in both social and occupational functioning.  The Veteran indicated that he was anxious and nervous and mostly self-isolated.  On mental status examination, his mood was neutral with a congruent affect.  However, speech was normal in rate, volume, and tone.  Thought processes were goal-directed without any flight of ideas or looseness of association.   There was no evidence of auditory or visual hallucinations or delusions.  Memory, concentration, and attention were intact without evidence of suicidal or homicidal thoughts.  Insight and judgment were good.  On VA examination in July 2010, the examiner opined that the Veteran's PTSD had only a mild effect on social and occupational functioning and that his prognosis was good.  While he was outspoken and impatient, no other mental health symptoms affected social functioning.  While he lived alone, he socialized with family and friends, played pool, and occasionally played softball.  On mental status examination, communication was intact, and speech was normal in speed and amount.  Mood and affect were entirely normal and affect did not vary with content.  Thought processes were linear and thought content was unremarkable.  There was no suicidal ideation or evidence of psychosis.  Memory, insight, and judgment were adequate.  Cognitive function was within normal limits.  Although the evidence shows some disturbances of mood and social impairment, the evidence does not demonstrate that the Veteran had a flattened affect; circumstantial, circumlocutory, or stereotyped speech; or difficulty in understanding complex commands.  The evidence also does not reflect any impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  Therefore, the Board finds that the medical evidence does not support a rating greater than 30 percent for the Veteran's service-connected PTSD, as his overall symptomatology more nearly approximates the criteria for a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board notes that on VA examination in June 2008 and July 2010, the Veteran denied losing any time from employment due to his PTSD.  The Board thus finds that the evidence does not show that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected PTSD do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his PTSD.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 30 percent for PTSD.

Accordingly, the Board finds that an initial rating in excess of 30 percent is not warranted for the Veteran's PTSD at any time during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher initial rating for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2010) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  The criteria for rating traumatic arthritis in Diagnostic Code 5010 direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has rated the Veteran's left shoulder disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such ratings involve consideration of the level of impairment of a Veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran's left shoulder disability has been rated as 10 percent disabling under Diagnostic Codes 5201-5010 which encompass the criteria for ratings based on arthritis and limitation of motion of the arm.  38 C.F.R. § 4.71a (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The criteria provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in various treatment records and on VA examination) that he is right-handed; therefore, the Board will apply the ratings and criteria for the minor arm.  38 C.F.R. § 4.69 (2010).

Diagnostic Codes 5200 (ankylosis of scapulohumeral articulation), 5202 (other impairment of humerus), and 5203 (impairment of clavicle or scapula) are not applicable in this claim because the medical evidence does not show that the Veteran has any of those conditions.  Specifically, the VA medical records and June 2008 and July 2010 VA examinations do not demonstrate any objective findings of  ankylosis of scapulohumeral articulation, malunion of the humerus or recurrent dislocations of the scapulohumeral joint, fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).  Nor is there objective evidence of impairment of the clavicle or scapula.  Accordingly, the Board finds that the criteria pertaining to those disabilities are not applicable and cannot result in a higher rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2010).

For the minor arm, a 20 percent rating is warranted for limitation of arm motion to shoulder level; a 30 percent rating is warranted for limitation of arm motion to midway between the side and shoulder level; and a maximum 40 percent rating is warranted for limitation of arm motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology for a compensable rating is not shown.  38 C.F.R. § 4.31 (2010).
Normal forward flexion of the shoulder is 0 to 180 degrees; abduction is 0 to 180 degrees; and internal and external rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  Forward flexion and abduction to 90 degrees amounts to shoulder level.

The Veteran was afforded a VA joints examination in June 2008 at which time he presented with a history of a service-related left shoulder injury while playing football.  It was noted that service medical records dated in December 1975 indicate an old left shoulder injury that was occasionally painful.  Examination of the left shoulder revealed a full range of motion with minimal subacromial tenderness.  The Veteran complained of a gradual loss of motion of his left shoulder and of difficulty scratching his back with his left hand.  While he had subjective complaints of pain with internal rotation and sleeping on his left side, he denied flare-ups and treatment of his left shoulder since his discharge from service.

Examination of the left shoulder indicated normal alignment.  Range of motion testing indicated normal flexion, 155 degrees abduction, 75 degrees internal rotation, and normal external rotation.  There was pain at the end point of motion with abduction and internal rotation, but there was no tenderness to palpation.  Nor was there any additional limitation of motion with repetitive motion.  A supraspinatus stress test and Hawkins impingement sign were negative.  Strength in the left shoulder was 5/5.  An X-ray examination indicated subchondral cyst and sclerosis in the region of the greater tuberosity.  The Veteran indicated that his left shoulder disability did not interfere with his ability to perform his job.

On VA joints examination in July 2010, the Veteran denied any history of surgery on the left shoulder.  He complained of left shoulder pain for which he took Advil or Aleve twice daily with moderate relief.  The Veteran also complained of pain when he raised his left arm above his head and had difficulty holding his children.  However, he denied the use of assistive devices.  Flare-ups occurred once a month and were precipitated by trying to reach too far or touch his back with his left hand.  Flare-ups consisted of aching in the left shoulder and lasted one to two hours long.  Duties of employment included lifting objects that weighed more than seventy-five pounds and caused left shoulder pain.  However, the Veteran denied missing any time from employment due to his left shoulder disability.

On examination, there was no evidence of atrophy.  There was maximal circumference in the mid-biceps and the left side was smaller than the right.  A supraspinatus tendon test was positive and conducted at 90 degrees abduction.  Palpation of the left shoulder revealed some objective pain anteriorly and laterally.  Range of motion testing of the left shoulder indicated 120 degrees forward flexion which was 124 degrees after repetitive motion; 118 degrees abduction which was the same after repetitive motion; 80 degrees external rotation which was 90 degrees after repetitive motion; and 68 degrees internal rotation which was 66 degrees after repetitive motion.  There was mild objective pain at the end of forward flexion, abduction, and internal rotation.  However, no objective pain was noted with external rotation.  An MRI of the left shoulder indicated os acromiale with cystic changes in the head of the humerus and minimal findings suggesting tendinosis of the supraspinatus.  The Veteran was diagnosed with traumatic arthritis of the left shoulder, with cystic changes of the humerus and tendinosis of the humeral head, humerus bone.

VA medical records include an October 2010 report which indicates a stable left shoulder without complaint.

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent at any time during the pendency of the appeal for a left shoulder disability.  On VA examination in June 2008, range of motion testing indicated normal flexion, 155 degrees abduction, 75 degrees internal rotation, and normal external rotation.  On July 2010, range of motion testing indicated 120 degrees forward flexion which was 124 degrees after repetitive motion; 118 degrees abduction which was the same after repetitive motion; 80 degrees external rotation which was 90 degrees after repetitive motion; and 68 degrees internal rotation which was 66 degrees after repetitive motion.  There was mild objective pain at the end of forward flexion, abduction, and internal rotation.  Range of motion findings demonstrate that the Veteran is able to raise his left arm above shoulder level.  The medical evidence does not demonstrate limitation of motion of the arm at shoulder level or midway between the side and shoulder level.  Nor is there X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Therefore, the Board finds that the medical evidence does not support a rating greater than 10 percent for the Veteran's left shoulder disability under Diagnostic Codes 5201-5010 as his overall symptomatology more nearly approximates the criteria for a 10 percent rating.  38 C.F.R. § 4.71a (2010).

While the range of motion of the Veteran's left shoulder was found to be slightly restricted or associated with pain, the Board finds that even if the Veteran does experience flare-ups of his left shoulder disability, there is no evidence which suggests that on repetitive use, the Veteran's service-connected left shoulder disability would be restricted such that the requirement for an increased rating would be met.  Therefore, even considering the effects of pain on use there is no probative evidence that the service-connected disability causes such limitation that an increased rating is warranted.  38 C.F.R. §§ 4.40 and 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As limitation of motion is not functionally limited to shoulder level, the criteria for a 20 percent rating under Diagnostic Code 5201 for the left shoulder have not been met, even considering additional limitation of motion due to pain, fatigability, incoordination, or other factors.  Thus, the Board finds that there is no basis for assigning a rating in excess of 10 percent because the evidence does not show that the Veteran has limitation of shoulder motion to 90 degrees or less at shoulder level, even considering any additional limitation due to pain or flare-ups.  Thus, the Board finds that there is no basis for assigning a rating in excess of 10 percent for a left shoulder disability.  38 C.F.R. § 4.71a (2010).

The Board notes that on VA examination in June 2008, the Veteran indicated that his left shoulder disability did not interfere with his ability to perform the duties of his job.  On VA examination in July 2010, he denied missing any time from employment due to his left shoulder disability.  The Board thus finds that the evidence does not support a finding that the Veteran's service-connected left shoulder disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record reflects that manifestations of the Veteran's service-connected left shoulder disability do not result in a marked functional impairment in any way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board recognizes the Veteran's contention as to the severity of his left shoulder disability.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  However, as a layperson, the Veteran is not competent to provide an opinion requiring medical knowledge, such as whether the current symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a result, the Veteran's own assertions do not constitute competent medical evidence in support of a rating in excess of 10 percent for a left shoulder disability during the pendency of the appeal.

Accordingly, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's left shoulder disability during the pendency of the appeal.  The preponderance of the evidence is against the assignment of any higher initial rating for a left shoulder disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a left hand disability is denied

Service connection for a left elbow disability is denied.

Service connection for tonsillitis is denied.  

Service connection for tinnitus is granted.  

Service connection for bilateral pes planus is denied.  

Service connection for Achilles tendon disability is denied.  

Service connection for headaches is granted.  

An initial rating for PTSD in excess of 30 percent is denied.

An initial rating for a left shoulder disability in excess of 10 percent is denied.


REMAND

Additional development is needed prior to the disposition of the Veteran's claims for service connection for calluses, a low back disability, skin disorders (pseudofolliculitis barbae, a rash on the scalp and neck, and tinea pedis of the feet and groin), and typhoid fever.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that he has skin disorders claimed as calluses, pseudofolliculitis barbae, a rash of the scalp and neck, and tinea pedis of the feet and groin that are related to his service.

Service medical records include a May 1971 report that reflects skin eruptions on the Veteran's body.  Records dated in July 1971 indicate diagnoses of a corn on the fifth toe of the right foot and a fungal infection of the right foot.  The Veteran was prescribed ointment for an itchy scalp.  In August 1971, he was diagnosed with calluses of the feet and a fungal infection of the scalp.  Another record indicates a three-month problem with scalp infections and localized hair loss.  In February 1972, the Veteran requested ointment for an in-service head injury.  Records dated in June 1972 indicate treatment for bilateral tinea pedis on annual examination.  A July 1974 report reveals that the Veteran was unable to grow hair on his scalp.

Private treatment records dated in October 1999 indicate a complaint of a genital rash.

On VA skin examination in June 2008, the Veteran presented with a history of irritating bumps on his face after shaving.  With regard to tinea pedis of his feet and groin, he stated that the conditions developed at the same time as the skin condition on his face.  On examination, there was no edema, scaling, inflammation, scarring, or disfigurement.  The toenails were neatly trimmed without discoloration.  There were no calluses or any unusual wear of the soles of the shoes or active disease between the toes.  Regarding pseudofolliculitis, there was no active condition present on the face or neck or any crusting, hyper or hypopigmentation, scarring, or disfigurement.  The Veteran was diagnosed with normal skin.

VA medical records dated in February 2009 indicate treatment for a rash.  An examination of the skin indicated brownish papular slightly raised areas on the legs, chest, back, and arms without dryness, scaliness, or drainage.  In September 2009, the Veteran was diagnosed with a rash and other non-specific skin eruptions for which he was prescribed Triamcinolone.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of calluses, pseudofolliculitis barbae, a rash on the scalp and neck, and tinea pedis of the feet and groin during his service, he is not competent to diagnose or to relate any current skin disorders to his active service.  As the etiologies of the Veteran's skin disorders remain unclear to the Board, the Board finds that another VA examination is necessary in order to fairly decide his claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Next, the Veteran contends that he has a low back disability, claimed as low back muscle spasms, that is related to his service.

Service medical records dated in February 1970 and private treatment records dated in May 2005 indicate complaints of back pain.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of a low back disability during his service, he is not competent to diagnose or to relate any current low back disability to his active service.  As any relationship between any current low back disability and the Veteran's period of service remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that he has typhoid fever that is related to his service.

The service medical records include a May 1969 report of medical history that reflects weight loss associated with abdominal stress and complaint of recent gain or loss of weight.  In August 1970, the Veteran had a temperature of 102 degrees and complained of headaches and chills.  In February 1971, he was admitted for treatment of a fever, chills, myalgias, nausea, headaches, and abdominal pain.  The Veteran was diagnosed with a non-specific illness and a questionable diagnosis of typhoid.  In March 1974 the Veteran complained of chills, a fever, headaches, and body aches.  A May 1975 report of medical history indicates a complaint of a recent gain or loss of weight.

Private treatment records dated in May 2005 indicate complaints of abdominal pain, nausea, vomiting, and chills.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  Although the Veteran is competent to report the onset of typhoid fever during his service, he is not competent to diagnose or to relate any current typhoid fever or residuals of typhoid fever to his active service.  As the etiology of any current typhoid fever residuals remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA dermatology examination to determine the nature and etiology of any skin disorder, including calluses, pseudofolliculitis barbae, a rash on the scalp and neck, and tinea pedis of the feet and groin.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current skin disorders, including calluses, pseudofolliculitis barbae, a rash on the scalp and neck, and tinea pedis of the feet and groin.

(b)  Is it at least as likely as not (50 percent or more probability) that any skin disorder, including calluses, pseudofolliculitis barbae, a rash on the scalp and neck, and tinea pedis of the feet and groin, was incurred in or aggravated by active service, including in-service treatment for and diagnoses of skin eruptions in May 1971, a corn on the right fifth toe of the right foot and a fungal infection of the right foot in July 1971, and calluses of the feet and a fungal infection of the scalp in August 1971?  The examiner must consider the Veteran's statements regarding the incurrence of calluses, pseudofolliculitis barbae, a rash on the scalp and neck, and tinea pedis of the feet and groin, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

2.  Schedule a VA examination to determine the nature and etiology of any low back disability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current low back disability.

(b)  Is it at least as likely as not (50 percent or more probability) that any low back disability was incurred in or aggravated by active service, including in-service complaints of back pain in February 1970?  The examiner must consider the Veteran's statements regarding the incurrence of a low back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Schedule a VA examination to determine the nature and etiology of any current typhoid fever or the residuals of typhoid fever.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a)  Diagnose any current typhoid fever or residuals of typhoid fever.

(b)  Is it at least as likely as not (50 percent or more probability) that any typhoid fever, or residuals of typhoid fever, was incurred in or aggravated by active service, including an in-service questionable diagnosis of typhoid in February 1971?  The examiner must consider the Veteran's statements regarding the incurrence of typhoid fever, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for 
Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


